Dismissed and Opinion Filed October 28, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00804-CV

                         IN THE INTEREST OF J.B., IV, A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-18597-Y

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                               Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By letter dated September 4, 2014, we

informed appellant that the Dallas County District Clerk had notified the Court that the clerk’s

record had not been filed because appellant had not paid for or made arrangements to pay for the

clerk’s record. We directed appellant to file written verification that he had paid for or made

arrangements to pay for the clerk’s record or that he had been found entitled to proceed without

payment of costs. We cautioned appellant that if he did not file the required documentation

within ten days, we might dismiss the appeal without further notice. To date, the clerk’s record

has not been filed, appellant has not provided the required documentation, nor has he otherwise

corresponded with the Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




140804F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.B., IV, A CHILD,              On Appeal from the 330th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00804-CV                                 Trial Court Cause No. DF-11-18597-Y.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee The State of Texas recover its costs of this appeal from
appellant James Brock, III.


Judgment entered October 28, 2014.




                                             –3–